Page 1 of 1 Page|D #: 113
JARED A. KASSCHAU
County Attorney

Case 2:19-cV-00082-RRI\/|-RER Docu _

LAURA CURRAN
County Executive

  

COUNTY OF NASSAU
OFFICE OF THE COUNTY ATTORNEY

Writer’s Telephone: (516) 571-3931
Writer’s E-Mail: ctauster@nassaucountyny. gov

April 9, 2019

Hon. Roslynn R. Mauskopf
United States District Court
Eastern District of NeW York
225 Cadman Plaza East

Brooklyn, New York 11201
Re: Whelan. et al. v. County of Nassau. et al.

Docl<et No. 2;19-Cv-82 (RRM)(RER)

Dear Judge Mauskopf,

The Offlce of the Nassau County Attorney represents the County of Nassau, Lieutenant
J ames BroWn, Sergeant Frank Discala, Lieutenant Ronald W. Giumenta, Lieutenant Thomas J.
McGoWan, Police Officer Robert D. Galgano, Police Officer Daniel P. Concannon, Police Officer
Jeremy Sepulveda, Fire Marshal John B. Kelleher, Jr., Police Officer Alexander, and Police Officer
Dilena, (hereinafter collectively the “County Defendants”) in the above-referenced matter.

The Plaintiffs’ original Complaint Was filed on or about January 4, 2019. The County
Defendants filed their AnsWer to the Plaintiffs’ Complaint on March 4, 2019. The Plaintiffs then
filed their Amended Complaint on or about March 20, 2019. Upon information and belief, the
Plaintiffs did not seek consent from the undersigned, nor did they seek leave from this Honorable
Court to file an Amended Cornplaint. Notwithstanding the foregoing, the County Defendants
Waive any objection they may have to the filing of Plaintiff’ s Amended Cornplaint and files the
enclosed AnsWer to the Amended Complaint.

Thank you for your time and consideration
Re pectfully,

}

Deputy County Attorney

   

Enc.

CC: Anthony M. LaPinta, Esq. Attorneyfor Plaintijj% (Via ECF)

ONE WEST STREET - MINEOLA, NEW YORK 11501-4820
516-571-3056, FAX 516-571-6684, 6604

